Case 1:20-cv-10428-JMF Document 33 Filed 09/03/21 Page 1 of 2
           Case 1:20-cv-10428-JMF Document 33 Filed 09/03/21 Page 2 of 2


Honorable Jesse M. Furman
September 3, 2021
Page 2


               We thank the Court for its attention to this matter.

                                                      Respectfully submitted,


                                                      LIPSIUS-BENHAIM LAW, LLP

                                                                                ______




cc: All counsel of record (via ECF)              The Court agrees with Plaintiff's proposed sealing, which is
                                                 approved in full. The Clerk of Court is directed to terminate
                                                 ECF No. 32. SO ORDERED.




                                                                                       September 3, 2021
